Citation Nr: 1750833	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-33 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability, to include degenerative joint disease.

2.  Entitlement to an initial increased rating in excess of 30 percent disabling for status post nephrostomy surgery with scar (claimed as kidney stones).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In September 2015, the Veteran appeared with his then-representative for a travel Board hearing before another member of the Board who has since retired.  A transcript of that proceeding has been associated with the record.  (Parenthetically, the Board notes that in a statement dated in December 2016, the representative indicated it has withdrawn its services as the Veteran's representative effective immediately and has also notified the Veteran of such).  

The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  As that person is no longer available, the Veteran was notified by a letter dated in September 2017 of his right to an additional hearing before a VLJ that will make a decision on this appeal.  In October 2017, the Veteran indicated he wished to proceed without an additional hearing.  

These matters were remanded by the Board in December 2015 for additional development.  Such development was completed and the matters returned to the Board for appellate consideration.  

A November 2016 rating decision by the RO granted, in pertinent part, entitlement to service connection for thoracic spine disability.  Subsequently, a March 2017 rating decision by the RO granted, in pertinent part, entitlement to service connection for obstructive sleep apnea (OSA).  The RO's grants of service connection for these issues constitutes a full award of those benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, these matters are no longer in appellate status.  Id.  (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating and/or the effective date assigned).  The March 2017 rating decision also granted entitlement to a total disability rating by reason of individual unemployability (TDIU) effective April 8, 2011.  The Board notes that the Veteran is not service connected for any disability prior to this date.  As such, this matter is no longer in appellate status.  See id.

The issue of entitlement to service connection for bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's service-connected status post nephrostomy surgery with scar is not manifested by constant albuminuria with some edema, definite decrease in kidney function, or hypertension manifested by diastolic pressure predominantly 120 or higher.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent disabling for status post nephrostomy surgery with scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by letters dated in September 2011, November 2011, and April 2016.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  Neither the Veteran nor his prior representative has identified any other deficiency in VA's notice or assistance duties.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  

Increased Rating

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the factual circumstances) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's status post nephrostomy surgery with scar is currently rated as 30 percent disabling under Diagnostic Code 7508 for nephrolithiasis.  See 38 C.F.R. § 4.115b.  A separate (noncompensable) evaluation has been assigned to the nephrostomy surgical scar, under the provisions of Diagnostic Code 7805.

Under Diagnostic Code 7508, a 30 percent disability rating is warranted where evidence shows recurrent stone formation requiring one or more of the following: (1) diet therapy, (2) drug therapy, or (3) invasive or non-invasive procedures more than two times per year.  Otherwise, the rater is directed to rate the disability as hydronephrosis under Diagnostic Code 7509.  

Under Diagnostic Code 7509, a 30 percent rating is warranted where evidence shows frequent attacks of colic with infection (pyonephrosis) and with impaired kidney function.  

Where the disability is more severe, the rater is directed to rate the disability as renal dysfunction under 38 C.F.R. § 4.115a.  Id.  Under 38 C.F.R. § 4.115a, a next-higher 60 percent disability rating is warranted where evidence shows constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent disability rating is warranted where evidence shows persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent disability rating is warranted where evidence shows a condition requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

	Factual Background

The relevant evidence of record consists of the Veteran's VA and private treatment records, including VA examinations conducted in March 2012 and April 2016, and lay statements by the Veteran and other sources.

Report of the March 2012 VA nephrology examination reflects, in pertinent part, that there is no evidence of renal dysfunction.  The examiner indicated that the Veteran has had recurrent stone formation in the kidney requiring diet therapy and drug therapy.  The examiner also noted a history of nephrostomy with stent treatment.  A series of urinalysis were performed and revealed, in pertinent part, no proteinuria (albumin).  

Report of the April 2016 nephrology examination reflects, in pertinent part, the Veteran's statements regarding recurrent stone formation occurring approximately 2-3 times per month.  The Veteran described the pain at that time as 10 out of 10.  The examiner noted that the Veteran has had approximately 12 stones over the past 12 months.  The examiner noted that despite the Veteran's complaints of frequent passage, he has only had two invasive procedures over the last five years; i.e., December 2013 and February 2016.  The examiner noted there is no evidence of renal dysfunction, including constant or recurrent albuminuria with edema.  The examiner noted a well-healed, stable, non-tender scar on the Veteran's left posterior back due to his nephrostomy surgery.  

As indicated, the Veteran testified at a hearing in September 2016.  At that time, the Veteran reported, in pertinent part, ongoing complaints of recurrent kidney stones at least one per month.  The Veteran indicated he was previously prescribed medication to help dissolve the kidney stones; however, he reported that medication has been discontinued because it wasn't helping.  The Veteran reported taking prescribed medication, i.e., Oxycodone, to help alleviate the pain.  

Several lay statements are associated with the record.  Collectively, the lay statements reflect the Veteran has had ongoing problems with kidney stones and associated pain since service.  

VA treatment records dated between April 2010 and February 2016 reflect, in pertinent part, ongoing complaints of recurrent kidney stones.  Routine urinalysis revealed albumin within normal limits.  Treatment records do reflect that the Veteran has been diagnosed with hypertension (HTN).  Treatment records are otherwise negative for any significant findings pertinent to this case. 

	Analysis

As mentioned, the Veteran's status post nephrostomy surgery with scar is currently rated as 30 percent disabling under Diagnostic Code 7508 for nephrolithiasis.  As such, the Veteran is in receipt of the highest rating assignable under either Diagnostic Code 7508 or 7509, for his recurrent urolithiasis, i.e., kidney stones.  

However, consideration of whether the Veteran is entitled to a next-higher 60 percent rating under 38 C.F.R. § 4.115a is still necessary in this case.  As mentioned, under 38 C.F.R. § 4.115a, a next-higher 60 percent disability rating is warranted where evidence shows constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.

Based on a review of the evidence, the Board finds that a higher 60 percent rating under 38 C.F.R. § 4.115a for renal dysfunction is not warranted because the evidence fails to show, throughout the entire period on appeal, any evidence of constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.

In making this finding, the Board accords significant probative weight to the VA examinations conducted in March 2012 and April 2016.  The examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings consistent with the remainder of evidence.  As such, the examinations are entitled to significant probative weight.  

Report of the March 2012 VA examination noted, in pertinent part, that there is no evidence of renal dysfunction.  Moreover, a series of urinalysis were performed and revealed, in pertinent part, no proteinuria (albumin).  Similar findings were noted at the April 2016 VA examination.  

Of equal import, the Veteran's medical treatment records reflected ongoing complaints of recurrent kidney stones.  However, routine urinalysis revealed albumin within normal limits.  The Veteran has been diagnosed with HTN.  In that regard, the Board notes the Veteran is not currently service-connected for such disability.  Nevertheless, his diastolic pressures have predominantly been in the 70s and 80s, far below the 120 or more required for a 40 percent evaluation.  Treatment records were otherwise negative for any significant findings pertinent to this case, including definite evidence of decreased kidney function.  

The Board has considered the various lay statements of record, including the Veteran's statements regarding frequency of kidney stones.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, questions of the nature and severity of an insidious disability fall outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the current nature and severity of the Veteran's kidney stones is a matter suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing matters concerning the current nature and severity of such disability, the Board finds the statements are not competent lay evidence.  The probative medical evidence outweighs the lay statements.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an initial increased rating in excess of 30 percent disabling for status post nephrostomy surgery with scar.

Additionally, the Board has considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the manifestations and functional impairments of the Veteran's kidney stones are fully contemplated in the schedular criteria for the 30 percent disability rating.  Specifically, the schedular criteria under Diagnostic Codes 7508-7509 consider the various levels of severity and/or impairment, and provide for higher ratings for more severe manifestations and/or impairments if such develop in the future.  The evidence of record has consistently demonstrated that the Veteran's urolithiasis manifested with, at worst, symptoms and treatment akin to a 30 percent rating.  There is no evidence of frequent periods of hospitalization.  Although the Veteran has indicated that his service-connected thoracic back and kidney disability, collectively, render him unemployable, the Board notes that the schedular criteria, by their very nature, contemplate the average impairment in earning capacity resulting from such disabilities.  See 38 C.F.R. § 4.1.  To that extent, the Board also notes that any marked interference with employment is reasonably contemplated by the Veteran's award of benefits for total disability rating by reason of individual unemployability (TDIU).  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial increased rating in excess of 30 percent disabling for status post nephrostomy surgery with scar is denied.


REMAND

Regrettably, a review of the record reflects that the claim of service connection for bilateral foot disability must be remanded for additional development prior to appellate consideration.  

Where, as here, VA undertakes to provide an examination or obtain an opinion when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that the Veteran was provided with a VA foot examination in March 2012.  Report of the March 2012 VA examination reflects, in pertinent part, diagnoses of plantar fasciitis, by history, and degenerative joint disease (DJD) of the right foot.  The examiner opined that it is less likely than not that the Veteran's claimed foot disability was incurred in or caused by service.  In doing so, the examiner indicated that although the Veteran is noted to have experienced blisters, callouses, and plantar fasciitis during service, these conditions are self-limiting and not expected to be chronic and continue to give future problems.  No further rationale was provided.  Moreover, the examiner did not provide an opinion with regard to the Veteran's diagnosed DJD.

In that regard, the Board notes that the Veteran has reported persistent foot pain, swelling, and numbness in his feet since service.  These statements are further corroborated by several statements in support by other sources.  It is not clear whether or to what extent the examiner considered the Veteran's lay statements regarding ongoing symptomatology.  The apparent failure to consider the Veteran's statements regarding matters which he is competent to testify to renders the examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  

Additionally, the examiner failed to provide an opinion regarding the Veteran's diagnosed DJD.  Without such an opinion, the Board lacks the medical expertise necessary to determine the nature and etiology of any diagnosed foot disability.  

In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination for purposes of determining service connection that adequately considers all of the evidence of record pertaining to his claimed disability, and the Board must therefore remand for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any claimed foot disability.

The electronic claims file must be made accessible to the examiner for review.  Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

Does the Veteran currently have any foot disability, including plantar fasciitis and DJD?  If so, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disability is caused by or a result of his military service.

Any opinion rendered should reflect consideration of the Veteran's in-service diagnoses, and his lay statements regarding ongoing symptomatology since service.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


